Title: To James Madison from Joseph Pulis, 5 May 1802 (Abstract)
From: Pulis, Joseph
To: Madison, James


5 May 1802, Malta. Reports that the dethroned pasha of Tripoli, who had long taken refuge in Tunis, has reached a settlement with his usurping brother to govern Bengasi. He is now in Malta. The British are beginning to evacuate Malta while waiting for the Order of St. John of Jerusalem to replace them according to the terms of the definitive treaty. Previously informed JM that the frigate Philadelphia left sixty barrels of damp gunpowder to be put in a state of service; has had the powder restored to its original condition and placed in the powder magazine where it awaits orders. Discusses a circular sent by the U.S. consul at Algiers in regard to the signals used by Algerine corsairs at sea.
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 3 pp.; in French. In a clerk’s hand, signed by Pulis. Docketed by Brent as received 6 Oct.



   
   See Pulis to JM, 21 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:482).



   
   A full transcription of this document has been added to the digital edition.

